Shxentag, J.
(dissenting). I dissent and vote to reverse and to dismiss the complaint. This case was presented on a record containing over 2,000 pages of testimony and exhibits; the briefs in this court alone cover over 550 printed pages. The case has many ramifications and I shall not attempt in a dissenting opinion to make any detailed analysis of the issues presented. The case was carefully tried below and both sides given ample opportunity to present their respective contentions as to the facts and the law. I must accept the decision of the trier of the facts so far as issues of credibility solely are involved. Indeed, in view of the long delay of about fifteen years in instituting this action, the only safe thing to do, it seems to me, is to rely solely on the documentary evidence and on the uncontradicted acts and conduct of the parties and such inferences as may fairly and reasonably be drawn therefrom.
The action is primarily one in replevin, the plaintiffs seeking to recover certain certificates of stock in a foreign corporation known as Leader A.Gr. The dispute as to the legal title to these certificates is between the plaintiffs, the widow and the son of Thomas Bata ( his heirs at law and next of kin), and the defendant, Jan Bata, the half brother of the deceased), who had grown up with the business since he was a boy and who, at the time of *187the death of Thomas Bata, occupied a position of high authority in the business. 1 have reached the conclusion that the plaintiffs have failed to establish by a fair preponderance of the evidence their legal title to the certificates of stock in controversy. No claim is here made of any express trust binding upon the defendant, Jan Bata, nor is it sought to impose a constructive trust upon him. The issue as I see it is one of legal title to the shares.
I base my dissent primarily upon the proposition that by the written memorandum dated May 10, 1931 (and by the confirmatory provisions of the will of Thomas Bata, deceased, dated May 19,1931), all of his business interests, including the Leader shares, were sold to the defendant for a named consideration. This memorandum found in decedent’s safe immediately after his death, in an envelope addressed to Jan Bata, provided for the sale of certain described domestic companies and of a specific list of foreign holdings (in which the Leader shares were not included) and then went on to say that except as to certain specifically described assets which were excluded (and the Leader shares were not so excluded): ££ I [Thomas Bata, the deceased] sell to you [Jan Bata, his half brother and the defendant herein] all my property whatsoever even if it is not named here for the amount of Kc. 50,000,000 fifty million Kc. in Czecho Slovak currency. ’ ’
The will also found in the safe, in a separate envelope, was a definitive testamentary instrument entirely in the handwriting of the testator purporting on its face to dispose of all of his property. It recited his property ££ as of today ” (that is May 19,1931) and mentioned as part of his property a claim against Jan A. Bata “ for all shares in domestic and foreign companies sold — Kc. 50,000,000 ”. It then enumerates his other assets, such as his dwelling in Zlin, his country estates, his claim against the City of Zlin, and makes provision for his wife and his minor son (somewhat but not much more than they would be entitled to by Czech law). It also contains a specific bequest to his sister and to the workers at the factory. This will was acknowledged to be a valid testamentary instrument and was probated as such by a court of competent jurisdiction without any objection being taken thereto. After the death of Thomas Bata, the defendant Jan took over the entire industrial empire which had been built *188up by the decedent; no step was taken to question the validity of the sale or its sc'ópe or effect until about fifteen years thereafter.
Among the assets or properties owned by the decedent were the Leader shares before mentioned, the title ownership of which was concealed through various devices. My interpretation of the record leads me to conclude that, despite the attempted concealment, the decedent who owned these Leader shares purported to sell them, together with his other assets and business properties as recited in the memorandum of sale and the confirmatory provisions of his will That the decedent did not intend to exclude this stock from the sales seems to me to be indicated in the memorandum of sale and in the will; and the acts and conduct of the parties thereafter show that this likewise was their interpretation of these documents.
The plaintiffs, in my view, have failed to establish that these Leader shares were not included in the sale to Jan Bata but were assets of the decedent undisposed of by him and as to which he, in effect, died intestate. If my view is correct, the plaintiffs gained nothing by the “ declaration of heirship ” on June 8,1933, or by the ££ Deed of Delivery ” of decedent’s estate to them by court decree on June 28,1933. The deed of delivery could confer upon the plaintiffs no greater legal title to the certificates than the estate of the decedent itself possessed.
Why the decedent should have made the disposition of his property in the way he did, why he should have gone to such pains to conceal his ownership of the Leader stock, rests, in the last analysis, more or less upon speculation, although both sides to this controversy have their divergent views about it. The fact is that the decedent did make this disposition. It was so understood and acquiesced in for many years.
The parties fully acquiesced in the method of payment that was adopted: credits on the books in favor of the plaintiffs, carrying interest and payable on demand, which could be and were, to the extent desired, drawn against by the plaintiffs. Indeed such credits formed the basis of a subsequent suit by the plaintiff Thomas J. Bata against Bata a.s. and its successor in Canada.
To sum it up, I- fail to find sufficient basis in the record to warrant a holding that the legal title to the stock in controversy *189is in the plaintiffs. The judgment below should be reversed and the complaint dismissed.
Heffbrnan, J., concurs with Van Voorhis, J.; Dore, J., concurs to affirm in separate opinion; Shientag, J., dissents and votes to reverse and dismiss the complaint in opinion in which Glennon, J. P., concurs.
Judgment affirmed, with costs. The findings of fact contained in the decision at Special Term by Schreiber, J., affirmed to the extent stated in the opinion by Van Voorhis, J. (Dore, Van Voorhis and Heffernan, JJ., concur except that Dore, J., votes to affirm such findings and all other findings made by Schreiber, J.; Glennon, J. P., and Shientag, J., dissent and vote to reverse all material findings of Schreiber, J.); findings of fact of Schreiber, J., reversed to the extent stated in opinion by Van Voorhis, J. (Glennon, J. P., Van Voorhis, Shientag and Heffbrnan concur, except that Glennon, J. P., and Shientag, J., vote to reverse these and all of the material findings made by Schreiber, J.; Dore, J., dissents from the reversal of said findings and votes to affirm all findings of Schreiber, J.) Settle order in accordance herewith.